DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 6-20 are pending.
The claim objections (except for the one(s) being repeated below) have been withdrawn in view of the claim amendment. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/22 has been entered.

Response to Arguments
Applicant's arguments filed on 04/11/22 have been fully considered.  However, upon further consideration, it was found that the claims are still not allowable in view of newly applied prior arts as seen below.

Claim Objections
Claims --17, 18, and 20 are objected to because of the following informalities:  
“a biometric sequence” in line 15 of claim 17 and line 12 of claim 20 should read “the biometric sequence”.   
“for each successfully authenticated action value” in line 3 of claims 18 should read “for each of the action values successfully authenticated”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20160246472) in view of Casey (US 8638939) in view of Myers (US 20160162676) and further in view of Kratz (US 9355236).

Claim 1, Zhao discloses A computer-implemented method comprising: 
receiving data comprising the biometric sequence derived from the user interacting with at least one input device according to a desired biometric sequence, the at least one input device being selected from a group consisting of: a touchscreen, a keyboard, a track pad, or a mouse; analyzing the received data; generating, using the received data, vectors encapsulating a vectorization of various action values forming part of the biometric sequence in response to the analysis of the received data; (e.g. ¶19, 28: Embodiments may utilize machine learning techniques to extract features associated with finger taps on a touch screen 120 of computing device 100 based on a combination of touch screen data and accelerometer 116 sensor data. A finger tap refers to a simultaneous contact of one or more fingers of a user with the touch screen 120 of the device 100. With each tap, the associated touch screen data may comprise data relating to the size of the touch area(s), touch pressure, touch down time (e.g., duration of a registered touch operation), and touch interval time (e.g., time between neighboring registered touch operations), etc., and the associated accelerometer sensor data may comprise data relating to the physical movement of the device caused by the tap, such as the motion/acceleration in each of the x, y, z axes. The features may be extracted by applying machine learning techniques to the touch screen data and the accelerometer sensor data over a sliding window…With additional reference to FIG. 6, a flowchart illustrating an exemplary method 600 for authenticating a user based on a tap sequence is shown. At block 610, a plurality of finger taps are detected. The user may perform a calibration operation to establish reference tap points that associate each finger with an approximate location on the touch screen 120 the same way the calibration operation is performed during the enrollment process, as described above, before the user performs the actual tap sequence used for authentication. At block 620, tap features for each of the finger taps may be measured to create a tap feature vector input including a finger identity (ID) and motion sensor data. Measuring the tap features may include extracting the features from the touch screen data and the accelerometer sensor data using machine learning techniques, as described above. The tap features may include at least one of touch location, touch area, touch pressure, touch down time, or touch interval time, etc. Furthermore, based on the accelerometer sensor data, the tap features may further include motion/acceleration in the x, y, and z directions (e.g., motion sensor data).)
authenticating, using the generated vectors and at least one machine learning model trained using empirically derived historical data generated, the user when an output of the at least one machine learning model for each of the action values is above a threshold; and 2 NAI-1528027670v1Attorney's Docket No.: 14216-178-999 / 261609-999178(e.g. ¶20, 28: As different people may tap the touch screen in varying fashions, machine learning techniques may be utilized to determine probabilistically whether two sets of combined touch screen data and accelerometer sensor data result from tapping by the same user. Furthermore, based on reference tap points established by a calibration tap at the beginning of each enrollment tap sequence and authentication tap sequence, the number and identity (e.g., index, middle, ring, or little finger) of the fingers used in each tap may also be determined probabilistically. Therefore, a received tap sequence may be compared against an enrolled tap sequence using machine learning techniques, and the user is authenticated when the difference between the received tap sequence and the enrolled tap sequence is within a predetermined margin of error)
providing data characterizing the authenticating. (e.g. ¶20, 28: the user is authenticated…the access is authenticated)
Although Zhao discloses receiving data comprising the biometric sequence derived from the user interacting with at least one input device according to a desired biometric sequence (see above), Zhao does not appear to explicitly disclose but Casey discloses causing, as part of an authentication procedure to identify a user, a prompt to initiate a biometric sequence by way of a graphical user interface, the prompt comprising a grid of points displayed on the graphical user interface and receiving data comprising the biometric sequence derived from the user interacting with at least one input device according to a desired biometric sequence in relation to the grid of points (e.g. figs. 8, 21, 22, col. 14, ll. 8-21, col. 19, ll. 1-27: With the foregoing in mind and turning to FIG. 8, one example of an implementation of an authentication screen 64 for use with a gesture is depicted with respect to a handheld device 30 having a display 10 which is a touch screen. In this example, an authentication screen 64 is displayed that has nine spaced apart touch spots 102 which serve as initiation and destination locations for user authentication gestures. As will be appreciated, though the depicted example employs touch spots that are circular in shape, other shapes of touch spots (such as triangular, square, star-shaped, and so forth) suitable for marking a location on the display 10 may be employed. Likewise, though a 3x3 grid is depicted, other sizes and shapes of grids of touch spots 102 may be displayed, e.g., 2x2, 2x3, 3x4, 4x4, 5x5, and so forth.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Casey into the invention of Zhao for the purpose of displaying an authentication screen that has touch spots which serve as initiation and destination locations for user authentication gestures thereby increasing user convenience.
Although Zhao discloses analyzing the received data (see above), Zhao does not appear to explicitly disclose but Myers discloses analyzing the received data to determine that the biometric sequence was properly completed (e.g. ¶23: If the security gesture input is determined 257 to have ended (e.g. by an explicit gesture or by recognition that a complete and correct security gesture has been provided), then the gesture is analyzed for validation 260 and if valid the transaction is completed 265).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Myers into the invention of Zhao-Casey for the purpose of ensuring that a complete and correct security gesture has been provided before validating the security gesture (Myers, ¶23).
Although Zhao discloses at least one machine learning model trained using empirically derived historical data generated (see above), Zhao does not explicitly disclose but Kratz discloses empirically derived historical data generated by a plurality of user-generated biometric sequences (e.g. col. 2, ll. 38-40, 52-58, col. 3, ll. 21-36: During enrollment, a user is prompted to enter multiple gesture samples of a self-chosen authentication gesture…Some implementations use the gesture samples as input to a machine learning classifier, such as logistic regression, a Support Vector Machine (SVM), a Hidden Markov Model (HMM), or a neural network. In these cases, a "distance" function can be defined as a model cost function, which effectively estimates the probability that a performed gesture matches the model constructed from the sample gestures…a machine learning model is constructed from standardized gesture samples…Once a model is constructed, each performed gesture is compared against the model to estimate the probability that it matches. If the probability exceeds a threshold value, the performed gesture is designated as a match).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kratz into the invention of Zhao-Casey-Myers for the purpose of effectively estimating the probability that a performed gesture matches the model (Kratz, col. 2, ll. 57-58).

Claim 2, Zhao-Casey-Myers-Kratz discloses The method of claim 1, wherein the desired biometric sequence is pre-defined. (Zhao, e.g. ¶23)

Claim 3, Zhao-Casey-Myers-Kratz discloses The method of claim 1, wherein the desired biometric sequence is dynamically generated using at least one biometric sequence generation machine learning model. (Kratz, e.g. col. 2, ll. 59-62, col. 3, ll. 30-41). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kratz into the invention of Zhao-Casey-Myers for the purpose of coping with temporal variations in gesture entry (Kratz, col. 3, ll. 32).

Claim 4, Zhao-Casey-Myers-Kratz discloses The method of claim 1 further comprising: receiving, as part of a training process prior to the authentication procedure, training data forming at least a part of the empirically derived historical data. (Kratz, e.g. col. 2, ll. 38-40, 52-58, col. 3, ll. 21-36).  Same motivation would apply. 

Claim 6, Zhao-Casey-Myers-Kratz discloses The method of claim 1, wherein the at least one machine learning model comprises a model utilizing at least one of: supervised learning, unsupervised learning, semi-supervised learning, or reinforcement learning. (Zhao, e.g. ¶19 or Kratz, e.g. col. 2, ll. 52-55).  Same motivation would apply.
 
Claim 7, Zhao-Casey-Myers-Kratz discloses The method of claim 1, wherein the at least one machine learning model comprises one or more of: random forests, nearest neighbor models, naive Bayes, decision trees, linear regression models, support vector machines (SVM), neural networks, k-means clustering, Bayesian methods, statistical methods, bootstrap models, Q-learning models, temporal difference (TD) models, or deep adversarial networks. (Zhao, e.g. ¶19 or Kratz, e.g. col. 2, ll. 52-55).  Same motivation would apply. 

Claim 13, Zhao-Casey-Myers-Kratz discloses The method of claim 1, wherein the threshold is static and pre-defined. (Zhao, e.g. ¶20, 28)

Claim 17, this claim is rejected for similar reasons as in claim 1.



Claim 20, Zhao discloses A non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing device, result in operations comprising: 
receiving data comprising the biometric sequence derived from the user interacting with at least one input device according to a desired biometric sequence; analyzing the received data; generating, using the received data, vectors encapsulating a vectorization of various action values forming part of a biometric sequence in response to the analysis of the received data; (e.g. ¶19, 28: Embodiments may utilize machine learning techniques to extract features associated with finger taps on a touch screen 120 of computing device 100 based on a combination of touch screen data and accelerometer 116 sensor data. A finger tap refers to a simultaneous contact of one or more fingers of a user with the touch screen 120 of the device 100. With each tap, the associated touch screen data may comprise data relating to the size of the touch area(s), touch pressure, touch down time (e.g., duration of a registered touch operation), and touch interval time (e.g., time between neighboring registered touch operations), etc., and the associated accelerometer sensor data may comprise data relating to the physical movement of the device caused by the tap, such as the motion/acceleration in each of the x, y, z axes. The features may be extracted by applying machine learning techniques to the touch screen data and the accelerometer sensor data over a sliding window…With additional reference to FIG. 6, a flowchart illustrating an exemplary method 600 for authenticating a user based on a tap sequence is shown. At block 610, a plurality of finger taps are detected. The user may perform a calibration operation to establish reference tap points that associate each finger with an approximate location on the touch screen 120 the same way the calibration operation is performed during the enrollment process, as described above, before the user performs the actual tap sequence used for authentication. At block 620, tap features for each of the finger taps may be measured to create a tap feature vector input including a finger identity (ID) and motion sensor data. Measuring the tap features may include extracting the features from the touch screen data and the accelerometer sensor data using machine learning techniques, as described above. The tap features may include at least one of touch location, touch area, touch pressure, touch down time, or touch interval time, etc. Furthermore, based on the accelerometer sensor data, the tap features may further include motion/acceleration in the x, y, and z directions (e.g., motion sensor data).)
7NAI-1528027670v1\tto>rncy's >)ockct No.: 14216-178-999 / 261609-999178authenticating, using the generated vectors and at least one machine learning model trained using empirically derived historical data generated, the user if an output of the at least one machine learning model for each of the action values is above a threshold; and (e.g. ¶20, 28: As different people may tap the touch screen in varying fashions, machine learning techniques may be utilized to determine probabilistically whether two sets of combined touch screen data and accelerometer sensor data result from tapping by the same user. Furthermore, based on reference tap points established by a calibration tap at the beginning of each enrollment tap sequence and authentication tap sequence, the number and identity (e.g., index, middle, ring, or little finger) of the fingers used in each tap may also be determined probabilistically. Therefore, a received tap sequence may be compared against an enrolled tap sequence using machine learning techniques, and the user is authenticated when the difference between the received tap sequence and the enrolled tap sequence is within a predetermined margin of error)
providing data characterizing the authenticating. (e.g. ¶20, 28: the user is authenticated…the access is authenticated)
Although Zhao discloses receiving data comprising the biometric sequence derived from the user interacting with at least one input device according to a desired biometric sequence (see above), Zhao does not appear to explicitly disclose but Casey discloses causing, as part of an authentication procedure to identify a user, a prompt to initiate a biometric sequence by way of  a graphical user interface (GUI) and receiving data comprising the biometric sequence derived from the user interacting with at least one input device according to a desired biometric sequence comprising activation of a plurality of GUI elements displayed in the GUI (e.g. figs. 8, 21, 22, col. 14, ll. 8-21, col. 19, ll. 1-27: With the foregoing in mind and turning to FIG. 8, one example of an implementation of an authentication screen 64 for use with a gesture is depicted with respect to a handheld device 30 having a display 10 which is a touch screen. In this example, an authentication screen 64 is displayed that has nine spaced apart touch spots 102 which serve as initiation and destination locations for user authentication gestures. As will be appreciated, though the depicted example employs touch spots that are circular in shape, other shapes of touch spots (such as triangular, square, star-shaped, and so forth) suitable for marking a location on the display 10 may be employed. Likewise, though a 3x3 grid is depicted, other sizes and shapes of grids of touch spots 102 may be displayed, e.g., 2x2, 2x3, 3x4, 4x4, 5x5, and so forth.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Casey into the invention of Zhao for the purpose of displaying an authentication screen that has touch spots which serve as initiation and destination locations for user authentication gestures thereby increasing user convenience.
Although Zhao discloses analyzing the received data (see above), Zhao does not appear to explicitly disclose but Myers discloses analyzing the received data to determine that the biometric sequence was properly completed (e.g. ¶23: If the security gesture input is determined 257 to have ended (e.g. by an explicit gesture or by recognition that a complete and correct security gesture has been provided), then the gesture is analyzed for validation 260 and if valid the transaction is completed 265).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Myers into the invention of Zhao-Casey for the purpose of ensuring that a complete and correct security gesture has been provided before validating the security gesture (Myers, ¶23).
Although Zhao discloses at least one machine learning model trained using empirically derived historical data generated (see above), Zhao does not explicitly disclose but Kratz discloses empirically derived historical data generated by a plurality of user-generated biometric sequences (e.g. col. 2, ll. 38-40, 52-58, col. 3, ll. 21-36: During enrollment, a user is prompted to enter multiple gesture samples of a self-chosen authentication gesture…Some implementations use the gesture samples as input to a machine learning classifier, such as logistic regression, a Support Vector Machine (SVM), a Hidden Markov Model (HMM), or a neural network. In these cases, a "distance" function can be defined as a model cost function, which effectively estimates the probability that a performed gesture matches the model constructed from the sample gestures…a machine learning model is constructed from standardized gesture samples…Once a model is constructed, each performed gesture is compared against the model to estimate the probability that it matches. If the probability exceeds a threshold value, the performed gesture is designated as a match).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kratz into the invention of Zhao-Casey-Myers for the purpose of effectively estimating the probability that a performed gesture matches the model (Kratz, col. 2, ll. 57-58).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20160246472) in view of Casey (US 8638939) in view of Myers (US 20160162676) in view of Kratz (US 9355236) and further in view of Imura (US 20070011466).

Claim 8, Zhao-Casey-Myers-Kratz discloses The method of claim 1, (see above) and does not explicitly disclose but Imura discloses wherein the providing data comprises: providing access to a biometric cryptographic key if the received data is successfully authenticated. (e.g. fig. 2, ¶47, 57-58: If the CPU 24 determines in Step S2 that the generated biometric parameter coincides with the biometric parameter registered in advance in the EEPROM 23, the CPU 24 determines that the user who provides the biometric information is authorized as the user of the mobile telephone…in the encryption of the PIN, the biometric parameter stored in the EEPROM 23 is used as the encryption key to encrypt the PIN input by the user) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Imura into the invention of Zhao-Casey-Myers-Kratz for the purpose of preventing unauthorized access to the encryption key (Imura, ¶46).

Claim 9, Zhao-Casey-Myers-Kratz-Imura discloses The method of claim 8 further comprising: providing, in a graphical user interface presented to the user, a prompt to provide an alphanumeric password; receiving, via the graphical user interface, user-generated input comprising an inputted alphanumeric password; and (Imura, e.g. ¶51-52: the CPU 24 displays a message prompting the user to input the PIN…in the display unit 30…The user inputs the PIN) NAI-1503186789v120Attorney Docket No. 14216-121-999/261609-999121locally encrypting the inputted password using the biometric cryptographic key.  (Imura, e.g. ¶57-58: in the encryption of the PIN, the biometric parameter stored in the EEPROM 23 is used as the encryption key to encrypt the PIN input by the user)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Imura into the invention of Zhao-Casey-Myers-Kratz for the purpose of generating a biometric encrypted PIN for storing thereby protecting the PIN from authorized access (Imura, ¶59).

Claim 10, Zhao-Casey-Myers-Kratz-Imura discloses The method of claim 8 further comprising: decrypting a locally stored domain password using the biometric cryptographic key. (Imura, e.g. ¶67: decrypt and reproduce the encrypted PIN by decrypting the biometric encrypted PIN stored in the EEPROM 23 by using the biometric parameter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Imura into the invention of Zhao-Casey-Myers-Kratz for the purpose of utilizing the decrypted and reproduced PIN (Imura, ¶67).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20160246472) in view of Casey (US 8638939) in view of Myers (US 20160162676) in view of Kratz (US 9355236) and further in view of Li (US 20100162386).

Claim 14, Zhao-Casey-Myers-Kratz discloses The method of claim 1 (see above) and does not appear to explicitly disclose but Li discloses wherein the threshold corresponds to a confidence level. (e.g. figs. 1-2, ¶20, 28, 32)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Li into the invention of Zhao-Casey-Myers-Kratz for the purpose of dynamically controlling a biometric authentication threshold in response to context (Li, ¶6).

Claim 15, Zhao-Casey-Myers-Kratz-Li discloses The method of claim 14, wherein the confidence level dynamically changes. (Li, e.g. figs. 1-2, ¶20, 28, 32).  Same motivation would apply.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20160246472) in view of Casey (US 8638939) in view of Myers (US 20160162676) in view of Kratz (US 9355236) and further in view of Shah (US 20160364600).

Claim 16, Zhao-Casey-Myers-Kratz discloses The method of claim 1, (see above) and does not explicitly disclose but Shah discloses wherein providing data characterizing the authenticating comprises at least one of: causing the data characterizing the authenticating to be displayed in an electronic visual display, loading the data characterizing the authenticating into memory, storing the data characterizing the authenticating in physical persistence, transmitting the data characterizing the authenticating to a remote computing device. (e.g. ¶3)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Shah into the invention of Zhao-Casey-Myers-Kratz for the purpose of providing access to personal information for the authenticated user (Shah, ¶3).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20160246472) in view of Casey (US 8638939) in view of Myers (US 20160162676) in view of Kratz (US 9355236) and further in view of McDonnell (US 9165159).

Claim 18, Zhao-Casey-Myers-Kratz discloses The system of claim 17, (see above) and does not appear to explicitly disclose but McDonnell discloses providing, for each successfully authenticated action value, a corresponding portion of a biometric cryptographic key; (e.g. col. 1, ll. 60-63, col. 2, ll. 46-54) and  NAI-1503186789v121Attorney Docket No. 14216-121-999/261609-999121concatenating the portions of the biometric cryptographic key to result in a final biometric cryptographic key.  (e.g. col. 1, ll. 64-65)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by McDonnell into the invention of Zhao-Casey-Myers-Kratz for the purpose of generating an encryption key that is relatively complex, and thus relatively secure (e.g., difficult to guess by an unauthorized party) (McDonnell, col. 2, ll. 56-58).

Claim 19, Zhao-Casey-Myers-Kratz discloses The system of claim 18, wherein the at least one machine learning model comprises one or more of: random forests, nearest neighbor models, naive Bayes, decision trees, linear regression models, support vector machines (SVM), neural networks, k-means clustering, Bayesian methods, statistical methods, bootstrap models, Q-learning models, temporal difference (TD) models, or deep adversarial networks. (Zhao, e.g. ¶19 or Kratz, e.g. col. 2, ll. 52-55).  Same motivation would apply.

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20130113723 discloses an unlocking method prompting the user to perform a simultaneous action at different predefined positions on the screen. For example, the terminal displays a grid on which the user must position his or her fingers. The terminal is unlocked when the fingers are correctly placed on the prestored positions.


US 20130343616 discloses biometrics based method and systems for user authentication that comprise calculating one or more similarity values based upon the result of comparison of the first set of sub-vectors and the second set of sub-vectors. Determining similarity between the feature vector and the set of reference feature vectors may comprise comparing the one or more similarity values with a threshold, wherein the threshold is a predetermined tunable parameter. Determining similarity between the feature vector and the set of reference feature vectors may comprise applying one or more machine learning algorithms, wherein the machine learning algorithms comprising one or more of the following: neural networks based algorithms, Support Vector Machine (SVM) algorithms, and k-nearest neighbor (k-NN) algorithms. In various embodiments, the method may further comprise training the at least one machine learning algorithm each time the input is received and the user is authenticated. The method may also comprise updating the set of reference feature vectors associated with the user each time the input is received and the user is authenticated.

US 9355236 discloses during enrollment, a user is prompted to enter multiple gesture samples of a self-chosen authentication gesture…Some implementations use the gesture samples as input to a machine learning classifier, such as logistic regression, a Support Vector Machine (SVM), a Hidden Markov Model (HMM), or a neural network. In these cases, a "distance" function can be defined as a model cost function, which effectively estimates the probability that a performed gesture matches the model constructed from the sample gestures…a machine learning model is constructed from standardized gesture samples…Once a model is constructed, each performed gesture is compared against the model to estimate the probability that it matches. If the probability exceeds a threshold value, the performed gesture is designated as a match.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436